IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2032
                               Filed March 4, 2020


IN THE INTEREST OF A.N.,
Minor Child,

C.N., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Brendan Greiner,

District Associate Judge.



      A father appeals from an order terminating his parental rights. AFFIRMED.



      Bryan J. Tingle, Des Moines, for appellant father.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      M. Kathryn Miller of Des Moines Juvenile Public Defender, Des Moines,

attorney and guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                          2


MAY, Judge.

       A father appeals from the termination of his parental right to his child, A.N.

He argues (1) the State failed to satisfy the statutory grounds authorizing

termination, (2) termination is not in the child’s best interest, and (3) a permissive

statutory exception should have been applied to preclude termination.

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We will uphold an order terminating parental rights where there is

clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citing In re D.W., 791 N.W.2d 703, 706

(Iowa 2010)).

       The father claims the State failed to satisfy the statutory grounds authorizing

termination. The juvenile court terminated the father’s parental rights pursuant to

Iowa Code section 232.116(1)(b), (e), and (f) (2019). When, as here, the juvenile

court terminates on multiple statutory grounds, we may affirm on any ground. See

In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We focus on section 232.116(1)(f).

Paragraph (f) authorizes termination of a parent’s rights when:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
                                             3


       The father only challenges the removal element under subparagraph (3).

But the father consented to the temporary removal of the child from his physical

care following allegations the father used methamphetamine in the home, gave

drugs to A.N.’s minor half-sibling, and sexually abused A.N.’s minor half-sibling.

And the juvenile court continued removal in subsequent orders such as the order

adjudicating A.N. as a child in need of assistance and the dispositional order. All

told, the removal element appears well-established.

       Still the father challenges the court’s failure to adhere to the

section 232.95(1) requirement to hold a hearing within ten days of the temporary

removal. But section 232.116(1)(f)(3) only requires the State to establish removal

occurred. See In re C.F.-H., 889 N.W.2d 201, 206 (Iowa 2016). Any deficiency in

the removal process, such as the juvenile court’s failure to hold a hearing within

ten days of the temporary removal, is now moot. See In re A.M.H., 516 N.W.2d

867, 871 (Iowa 1994). “We cannot go back in time and restore custody based on

alleged errors in the initial removal . . . .” Id.

       The father also alleges removal never occurred because A.N. remained in

the mother’s care. We have addressed this argument before.           The removal

requirement does not require removal from both parents; it is satisfied when the

child is removed from either parent.1 See, e.g., In re N.M., 491 N.W.2d 153, 155–


1 Moreover, we note this case differs from C.F.-H. 889 N.W.2d at 208. In that
case, our supreme court determined removal never occurred because the child
was always in the mother’s custody and had never been in the father’s care; so,
the child could not be removed from the father’s physical care. Id. at 206–08.
Here, although A.N. remained in the mother’s care like the child in C.F.-H., A.N.
was in the father’s physical care prior to removal unlike the child in C.F.-H. This
distinction is critical because it demonstrates “a change from physical custody to
lack of physical custody under chapter 232” and “ensures that before termination
                                          4


56 (Iowa 1992) (clarifying a parent’s parental rights may be terminated while the

other parent retains custody of the child); In re C.H., No. 16-2179, 2017 WL

1278368, at *3 (Iowa Ct. App. Apr. 5, 2017) (concluding the removal element

“includes removal from either parent”).

      Additionally, the father notes the juvenile court did not order his removal

from the familial home pursuant to Iowa Code section 232.82.2 He suggests this

means A.N. was never really removed from his care. We disagree. First, use of

“may” in section 232.82 suggests its application is permissive, not mandatory. See




occurs under these subsections, [the father] has had a chance at physical custody
in the past that has been unsuccessful.” See id. at 207.
2 Section 232.82 provides:

               1. Notwithstanding section 561.15, if it is alleged by a person
       authorized to file a petition under section 232.87, subsection 2, or by
       the court on its own motion, that a parent, guardian, custodian, or an
       adult member of the household in which a child resides has
       committed a sexual offense with or against the child, pursuant to
       chapter 709 or section 726.2, or a physical abuse as defined by
       section 232.2, subsection 42, the juvenile court may enter an ex
       parte order requiring the alleged sexual offender or physical abuser
       to vacate the child’s residence upon a showing that probable cause
       exists to believe that the sexual offense or physical abuse has
       occurred and that substantial evidence exists to believe that the
       presence of the alleged sexual offender or physical abuser in the
       child’s residence presents a danger to the child’s life or physical,
       emotional, or mental health.
               2. If an order is entered under subsection 1 and a petition has
       not yet been filed under this chapter, the petition shall be filed under
       section 232.87 by the county attorney, the department of human
       services, or a juvenile court officer within three days of the entering
       of the order.
               3. The juvenile court may order on its own motion, or shall
       order upon the request of the alleged sexual offender or physical
       abuser, a hearing to determine whether the order to vacate the
       residence should be upheld, modified, or vacated. The juvenile court
       may in any later child in need of assistance proceeding uphold,
       modify, or vacate the order to vacate the residence.
(Emphasis added).
                                          5

Kopecky v. Iowa Racing and Gaming Comm’n, 891 N.W.2d 439, 443 (Iowa 2017)

(“When the legislature uses the term ‘may’ in a statute, it is usually permissive.”).

In any event, section 232.82 is inapplicable because the father was not accused

of sexually or physically abusing A.N. See Iowa Code § 232.82.

       Moreover, an order removing the father from the home was not necessary

because the father left the home and moved to New York shortly after he

consented to the removal order. Also, there was a no-contact order between the

mother and the father. And the juvenile court entered a no-contact order between

the father and A.N. following the father’s move. So the father would not have been

legally entitled to return the familial home, where the mother and A.N. resided.

       Like the juvenile court, we conclude A.N. was removed from the father’s

care as required by section 232.116(1)(f)(3).

       Next, the father argues termination is not in A.N.’s best interest.          In

considering the best interest of a child, we “give primary consideration to the child’s

safety, to the best placement for furthering the long-term nurturing and growth of

the child, and to the physical, mental, and emotional condition and needs of the

child.” P.L., 778 N.W.2d at 40 (quoting Iowa Code § 232.116(2)). “It is well-settled

law that we cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” Id. at 41.

       The father argues termination would cut him off as a source of financial

support for A.N.3 So, instead of termination, he urges the juvenile court should


3 The juvenile court granted concurrent jurisdiction so the mother could pursue a
dissolution of marriage action.
                                           6


have transferred sole custody of A.N. to the mother pursuant to section

232.104(2)(d)(2). We disagree. While termination forecloses a possible source of

financial support, the record shows the mother can manage on her own and did so

during the pendency of this case.         Termination also provides A.N. with both

maximum stability and maximum protection from the father, who continued to

abuse methamphetamine even while on pretrial release for allegations he

committed third-degree sexual abuse and delivered or intended to deliver

methamphetamine to A.N.’s half-sibling.4

       Finally, the father claims the juvenile court should have applied section

232.116(3)(a) to preclude termination. Section 232.116(3)(a) permits a juvenile

court to preclude termination when “[a] relative has legal custody of the child.” The

father argues that, because the mother has legal custody of A.N., the juvenile court

should have applied this exception and declined to terminate. Again, we disagree.

Section 232.116(3) exceptions are permissive, not mandatory. In re A.R., 932

N.W.2d 588, 591 (Iowa Ct. App. 2019). And the burden of establishing a section

232.116(3) exception rests with the parent contesting termination. See In re A.S.,

906 N.W.2d 467, 476 (Iowa 2018). But the father has presented no compelling

argument to forgo termination. Rather, as noted above, we are comfortable that

termination is in A.N.’s best interest.

       The juvenile court was correct in terminating the father’s parental rights.

       AFFIRMED.




4The father’s criminal trial had not yet occurred at the time of the termination
hearing.